Citation Nr: 0207710	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  00-18 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from April to September 1954 
and from December 1954 to November 1958.  This matter comes 
to the Board of Veterans' Appeals (Board) from a November 
1999 decision of the Department of Veterans Affairs (VA) 
Phoenix Regional Office (RO), which declined to reopen the 
veteran's claim of service connection for a low back 
disability.  

Service connection for a low back disability was previously 
denied by final May 1965 Board decision.  See 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2001).  In its 
present adjudication, the RO determined that new and material 
evidence, sufficient to reopen the claim, had not been 
submitted.  A previously-decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Further, regardless of RO action, the Board is legally bound 
to decide the threshold issue of whether the evidence is new 
and material before addressing the merits of a claim.  Id.  
The issue of new and material evidence is discussed fully 
below.


FINDINGS OF FACT

1.  By May 1965 Board decision, the Board denied the 
veteran's claim of service connection for a low back 
disability.  

2.  Certain additional evidence received since the May 1965 
denial of service connection for a low back disability is 
probative of the issue at hand and so significant that it 
must be considered in order to decide fairly the merits of 
the claim.

3.  The veteran's low back disability is not shown to be 
linked to his active service.


CONCLUSIONS OF LAW

1.  The May 1965 Board decision, denying service connection 
for a low back disability, is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 (2001).

2.  New and material evidence to reopen the claim of service 
connection for a low back disability has been received.  38 
U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156(a) (2001).

3.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m), 3.6, 3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
this issue.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
recent personal hearing conducted in December 2001.  Further, 
the veteran and his representative have been notified of the 
type of evidence necessary to establish the benefit sought.  
Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.

Factual Background 

The veteran's April 1954 enlistment examination report 
indicated that his spine and musculoskeletal system were 
normal.  Similarly, the report of medical history, which he 
completed prior to that examination, did not reflect any back 
trouble.  That month, his "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991) for an explanation of 
the military medical profile system).  On September 1954 
discharge medical examination, his spine and musculoskeletal 
system were evaluated clinically as normal.  

In December 1954, he re-enlisted, and the physical 
examination report reflected no spinal or back abnormality, 
and his physical profile was again a "picket fence."  Id.  

July 1955 service medical records reflected complaints of 
abdominal pain followed by nausea and vomiting.  He was taken 
to Mercy Hospital in Hamilton, Ohio, where possible diagnoses 
of kidney stones or appendicitis were given.  

The April 1957 discharge examination report indicated that he 
had broken his right hand, had his tonsils extracted, and 
that he suffered from hemorrhoids.  Yet, again, his back and 
spine were found to be normal.  

September 1958 service medical records indicated that he fell 
while running during physical training, and that he 
complained of back pain.  He was hospitalized for several 
days.  Various treatment, such as heat and an orthopedic 
mattress, was provided.  X-ray study of the low back was 
negative for abnormality.  The diagnosis was bilateral 
paravertebral muscle strain.  

The October 1958 discharge examination report also reflected 
no back trouble and a PULHES consisting of 1's.  

On October 1959 Huntington VA Medical Center (MC) 
examination, he complained of back pain.  His back was found 
to be of normal contour and motion and there was no 
tenderness.  

By February 1960 decision, the RO determined that residuals 
of back strain were not service connected because such were 
not found on October 1959 medical examination.  

In August 1963, Dr. Mason indicated that, "as a matter of 
fact, so far as our records are concerned" the veteran 
suffered "disc trouble" based on a March 17, 1961 incident, 
"at which time a history of no prior back trouble was 
given."  Surgery took place in June 1961; however, Dr. Mason 
stated that it was possible that the initial rupture of the 
fibers holding the disc in place took place many years 
previously, but regarding his "request" that your low back 
disability go back to service days "would rest purely on a 
historical basis."  

By November 1963 determination, the RO decided, after 
reviewing the above evidence, that it did not show that his 
back disability was caused or aggravated by service.  

By May 1964 decision, the Board also denied his claimed 
entitlement to service connection for back strain and 
intervertebral disc syndrome.

On September 1964 VA medical examination, the veteran 
complained of low back pain and pain in the legs.  He also 
stated that during episodes of acute back pain, he was unable 
to move his legs.  On objective examination, he walked with a 
slight limp on the right.  He wore a sacroiliac corset.  The 
examiner noted spasm in the lumbar muscles.  The diagnosis 
was postoperative ruptured intervertebral disc syndrome with 
mild residuals.  

By October 1964 decision, the RO again denied service 
connection for the veteran's low back disability, as it was 
determined that new and material evidence, sufficient to 
reopen that claim, had not been submitted.  

That month, he testified at a hearing at the RO that he first 
injured his back in 1955.  He also stated that every time he 
complained of back pain during service, kidney trouble was 
diagnosed.  He testified that he was again treated for back 
trouble in 1957 and that not long after service, he had a 
back spasm while setting down a crate of milk.  He indicated 
that he ended up in the hospital and that following a 
myelogram, the examiner found a ruptured disc.  This incident 
occurred five months after he began his position as a 
milkman.  He stated that he was told that his disc could have 
begun to deteriorate long before the rupture.  He testified 
that he did not report back trouble on his various discharge 
examinations because he had always been told that the back 
pain was associated with kidney problems. 

By November 1964 RO determination, the RO again denied 
service connection for a low back disability.

In December 1964, Dr. Mason indicated that, assuming "the 
history as given by you . . . is a factual statement of what 
happened," it was "entirely possible" and even "quite 
probable" that there was "some [back] trouble" that pre-
existed the March 1961 back accident that necessitated 
surgery for a ruptured disc.

By May 1965 Board decision, the Board again denied service 
connection for a low back disability.  

In September 1999, he filed his most recent claim of service 
connection for a low back disability.  In November 1999, the 
RO notified him that in order to reopen his claim of service 
connection for a low back disability, he would have to submit 
new and material evidence.  

In January 2000, he wrote to the RO requesting that records 
from the Huntington VAMC be obtained.  

In September 2000, he submitted two separate pages from a 
medical report prepared by C. Roncaglione, M.D., dated in 
April 1994, which described the then-current condition of the 
veteran's back and discussed the veteran's low back history 
since 1960, including a work-related incident that happened 
in February 1988, described as a "direct blow when he was 
kicked in the buttock and in the tailbone by a friend at work 
while engaging in horseplay."  No mention was made of any 
low back incident that occurred in service.  He also 
submitted a copy of the October 1959 Huntington VAMC medical 
records discussed above.  A report of that examination was 
already in the claims file.  He submitted a copy of Dr. 
Mason's August 1963 letter, as well as a copy of the 1964 
letter.  He indicated in his cover letter that there were 
additional Huntington VAMC medical records which were not 
present in the claims file.  

In November 2000, he testified at a hearing at the RO 
regarding his 1957 back pain and subsequent treatment in 
service.  He stated that his back pain at the time was 
referred to as a kidney infection.  He also stated that in 
1958, during physical training, he had low back pain and was 
hospitalized as a result.  He stated that he experienced low 
back pain ever since the incidents in service and that his 
back symptoms after service were identical to the symptoms he 
experienced in service.  

In December 2000, he submitted a report of L. Loimil, M.D., 
which indicated that the veteran's February 1988 back injury 
apparently triggered his present low back disability.  
However, Dr. Loimil indicated that the veteran's 1960 back 
injury could not be ignored, nor could other back injuries 
since that time.  No injury or history prior to 1960 was 
discussed.  Dr. Loimil's report was apparently written 
pursuant to the veteran's workers compensation claim that was 
pending at that time.

In December 2000, he also submitted an orthopedic evaluation 
report dated in September 2000 conducted by W. Johnson, M.D., 
which diagnosed "rather dramatic" degeneration of the 
lumbar spine.  The report reflected a history of back 
injuries in the 1950s and subsequent, post-service back 
injuries.  That history was presumably provided by the 
veteran; however, Dr. Johnson did not attribute the veteran's 
current low back disability to any particular incident.  

On December 2000 VA medical examination, he reported low back 
symptomatology dating back to 1955, 1957 and 1959.  He also 
described a 1961 back injury that occurred while he was 
employed as a milkman.  He complained of daily low back pain 
that radiated to the lower extremities.  The examiner 
diagnosed lumbar spine status post two surgeries with 
residuals.  As to etiology, the examiner indicated that there 
was no evidence that there was any disc degeneration or other 
objective back condition in 1958.  It was noted that the 
veteran described his symptoms at that time as muscle spasm, 
but there was a specific injury in 1961 that apparently 
caused a herniated lumbar disc.  The examiner observed that 
the 1961 injury, as described by the veteran, was "classic" 
as to injury that caused the disc to rupture.  

In December 2001, he testified at a hearing before the 
undersigned that, after his first in-service episode of back 
pain, he was prescribed muscle relaxants and told to use hot 
towels to ease his symptoms.  That episode reportedly lasted 
about a week.  The second episode occurred in 1958 after 
falling during a race.  He stated that after the fall, he had 
a paralyzing muscle spasm in his back and was taken to a 
hospital.  He indicated that he was hospitalized for a week 
and put in traction.  The condition resolved, and he was 
returned to duty.  He stated that his first post-service 
episode occurred in March 1961 while he was employed as a 
milkman, when he had back spasms while putting down a crate 
of milk.  He stated that he was paralyzed from the waist 
down.  Again, he testified that he was hospitalized and 
placed in traction for about a week.  It was then, he stated, 
that he was told that he had a ruptured disc following a 
myelogram.  He testified that the symptomatology during the 
1961 episode was identical to that he experienced during 
service.  According to the veteran, his initial back injury 
occurred when he fell through a trap door located atop an 
airplane engine stand.  Initially, he was treated for bruises 
and X-rayed for broken ribs.  The veteran testified that 
other painful back-related episodes occurred in 1967 and 
1988.  

Law and Regulations 

New and Material Evidence 

As indicated above, the veteran's claim of service connection 
for a low back disability was last finally denied by May 1965 
Board decision.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  Despite the finality of a prior 
adverse decision, a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the Board's May 1965 
decision.  

In this case, the veteran submitted a great deal of 
additional evidence after May 1965.  Much of that additional 
evidence is new, but not necessarily material as it provides 
a clear picture of the veteran's current low back disability, 
but does not contribute to an understanding of the 
disability's etiology.  However, the December 2000 VA 
examination report does contain competent medical opinion 
regarding the origin and etiology of the veteran's current 
low back disability.  Clearly this evidence is new.  
Moreover, it is new and material, sufficient to reopen the 
claim of service connection for a low back disability, as it 
contributes to a more comprehensive picture of the origin and 
etiology of the veteran's disabilities for which service 
connection is now claimed.  38 C.F.R. § 3.156(a); see also 
Hodge, 155 F.3d at 1363.  

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

38 U.S.C.A. § 5103 (West Supp. 2001) mandates that VA has a 
duty to provide notice to a claimant as to the information 
and evidence necessary to substantiate a claim.  Further, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Yet, under 
§ 5103A(a)(2), VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating a claim.  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

In order for service connection to be granted, the veteran 
must have a current disability.  38 C.F.R. § 3.303; 
Degmetich, supra.  Clearly, the veteran has a seemingly 
severe low back disability.  However, in addition to a 
present disability, in order for service connection to be 
granted, there must be evidence of a nexus between that 
disability and service.  38 C.F.R. § 3.303.

In this case, the evidence overwhelmingly points to the 
conclusion that the veteran's current low back disability is 
not related to his active service.  In his initial, 1963 
report, Dr. Mason indicated that the veteran suffered a 
ruptured disc in 1961, and it was noted that the veteran gave 
no report of any prior back trouble during treatment for that 
condition.  Dr. Mason mentioned later in 1964 that, assuming 
the history "given by you" is a "factual statement of what 
happened," it was quite possible that his disc degeneration 
began prior to 1961, but his less than conclusive statements 
are shown to rest entirely on a historical basis provided by 
the veteran himself.  In this regard, the physician's 
speculation based solely on the veteran's account of his own 
medical history has little probative value as it fails to 
take into consideration the well-documented back injury that 
occurred years post service.  Nevertheless, this evidence was 
rejected by the RO and Board previously (therefore it is not 
new), it did not relate the veteran's low back disability to 
a specific incident prior to 1961, and it certainly did not 
indicate that there was a nexus between the veteran's low 
back disability and any incident in service.  

The more recent statements of Drs. Roncaglione and Loimil, 
apparently provided for workers compensation purposes, 
reflected a link between the veteran's current low back 
disability and a civilian, work-related injury from a direct 
blow (a kick in the buttock) while indulging in horseplay in 
1988.  However, the physicians indicated that the veteran's 
low back disability could be related to a back injury as a 
milkman, dating back to the 1960s.  Again, there was no 
mention of any link or nexus between the veteran's low back 
and service.  Dr. Johnson's report provided only a diagnosis 
without an opinion regarding the etiology of the currently-
diagnosed degeneration of the lumbar spine.  

The December 2000 VA medical examination report indicated 
that the veteran's current low back disability was related to 
his 1961 back injury.  The examiner specifically stated that 
there was no indication that the veteran's low back 
disability was related to any in-service event.  The Board 
finds the VA examiner's opinion of greater weight and more 
far probative than the others presented, as that opinion was 
based on full access to the claims file, an interview and 
thorough medical examination of the veteran, and it did not 
rely only on the veteran's recitation of his medical history, 
absent substantiation in the record.  

Because there is no nexus between the veteran's current low 
back disability and service, service connection must be 
denied.  Id.

The Board notes that the veteran believes he was misled in 
service when he was told that he had kidney trouble.  
According to him, he was actually suffering from back-related 
symptoms.  A review of the evidence does indeed indicate the 
suggestion of kidney trouble.  Competent medical examiners 
suspected kidney trouble after the veteran complained of 
abdominal pain, nausea, and vomiting.  Hence, the Board finds 
no merit in the veteran's argument that he did not report 
back symptoms on discharge because he was erroneously led to 
believe that he was in fact suffering from a renal 
disability.  As a layman, he is not competent to provide 
probative evidence relating his in-service symptoms to a 
current diagnosis of low back disability of service origin.  
See Espiritu v. Derwinski, 1 Vet. App. 492 (1992).  

The Board further notes the veteran's claim that some records 
from the Huntington VAMC have not been obtained.  Under VCAA, 
VA would be normally be obligated to assist the veteran in 
obtaining those records.  See 38 U.S.C.A. § 5103A.  However, 
VA assistance is not required if no reasonable possibility 
exists that such assistance would aid in substantiating a 
claim.  38 U.S.C.A. § 5103A(a)(2).  Because of the plethora 
of medical and testimonial evidence and the fact that a VA 
examiner considered the veteran's entire medical history in 
rendering his opinion, obtaining additional Huntington VAMC 
records would serve no useful purpose, and VA need not assist 
the veteran in obtaining them.  Id.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's low back disability is not linked to his active 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany, 
supra.  


ORDER

Service connection for a low back disability is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

